On Petition for Rehearing.
Per Curiam.
Presumptions in favor of the validity of a judgment do not prevail against the record showing that jurisdiction of a defendant had not been acquired as provided by law and such defendant had not appeared in the cause.
The'judgment having been held to be void and properly vacated because the defendant had not appeared in the cause and the return on the process did not show a service as required by law, the cause now stands for appropriate procedure to be had therein.
Behearing denied.
All concur.